Case 21-50964-bem         Doc 162    Filed 06/08/21 Entered 06/08/21 13:33:04         Desc Main
                                    Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                         )           CHAPTER 11
                                                )
 YC ATLANTA HOTEL, LLC                          )           CASE NO. 21-50964-BEM
                                                )
          DEBTOR.                               )

                        NOTICE OF APPOINTMENT OF EXAMINER

          Pursuant to the order of this Court entered May 20, 2021, (Dkt. No. 152) directing the
 United States Trustee to appoint an examiner in the above-captioned case, the United States
 Trustee for Region 21 hereby appoints the following person to serve as the examiner for the
 purposes set forth in the order:
          Christopher Tierney
          600 Galleria Parkway SE
          Suite 600
          Atlanta, GA 30339
          Tel: 770-989-0028
          Email: ctierney@moorecolson.com


          This appointment is made on June 8, 2021.

                                             Nancy J. Gargula
                                             United States Trustee, Region 21
                                             Northern District of Georgia

                                             s/ Jeneane Treace
                                             R. Jeneane Treace
                                             Georgia Bar No. 716620
                                             United States Department of Justice
                                             Office of the United States Trustee
                                             362 Richard B. Russell Building
                                             75 Ted Turner Dr., S.W.
                                             Atlanta, Georgia 30303
                                             (404) 331-4437
                                             jeneane.treace@usdoj.gov
